Kavanagh, J.
In January 2009, Family Court granted an order of protection in favor of petitioner directing respondent to refrain from, among other things, assaulting or harassing her. Although petitioner has appealed, contending that Family Court abused its discretion in failing to grant her a “no contact” order of protection, a review of the record reveals that the challenged order of protection was vacated in March 2009 with leave for petitioner to refile, if necessary, in the context of the parties’ matrimonial action. Inasmuch as the underlying order of protection no longer is in effect, petitioner’s appeal is moot and must be dismissed (see Matter of Prehna v Prehna, 24 AD3d 917 [2005]; Matter of Senator NN., 21 AD3d 1187, 1188 [2005]).
Peters, J.E, Lahtinen, Malone Jr. and Stein, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.